DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Notice to Applicant

1.	Claims 1-20 are pending.


Claim Rejections - 35 USC § 101

2.	35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.



3.	Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more.  

4.	Claims 1-20 are directed to collecting data results and determining the statistical analysis of the data, which is considered a concept performed in the human mind (including an observation, evaluation, judgment, and opinion).  A concept performed in the human mind falls within a subject matter grouping of abstract ideas which the Courts have considered ineligible (Mental Processes). The claims could also be considered certain methods of organizing human activity (including marketing or sales activities or behaviors; business relations).  A concept considered to be certain methods of organizing human activity falls within a subject matter grouping of abstract ideas which the Courts have considered ineligible (certain methods of organizing human activity).  The claims do not do not integrate the abstract idea into a practical application, and do not include additional elements that provide an inventive concept (are sufficient to amount to significantly more than the abstract idea). 
                Under step 1 of the Alice/Mayo framework, it must be considered whether the claims are directed to one of the four statutory classes of invention. In the instant case, Claims 1-11 are directed to a method including at least one step, claims 12-20 are directed to an apparatus including one or more processors and at least one memory.  Accordingly, the claims fall within the four statutory categories of inventions (a process and an apparatus) and will be further analyzed under step 2 of the Alice/Mayo framework:
                Under step 2A of the Alice/Mayo framework, it must be considered whether the claims are “directed to” an abstract idea.  That is, whether the claims recite an abstract idea and fail to integrate the abstract idea into a practical application.
Regarding representative independent claims 1 and 12, the method and apparatus comprising:
collecting data related to one or more teeth of a pet, wherein the data results from the testing of the pet product;

mapping the data to a heatmap representation of the one or more teeth of the pet, wherein the heatmap representation illustrates a statistical analysis of the data; and
determining based on the statistical analysis of the data illustrated in the heatmap representation an impact of the pet product on the one or more teeth of the pet.
The above-recited limitations extract data relating to a pet product to determine the impact of the product on the pet’s teeth.  This arrangement amounts to both an observation and evaluation.  Such concepts have been considered ineligible mental processes by the Courts (See 2019 Revised Patent Subject Matter Eligibility Guidance).
Further, these actions, when considered both individually and as a whole are directed to actions that facilitate acquiring information/data with regard to the impact of a pet product on the pet’s teeth.  This arrangement amounts to managing personal behavior.  Such concepts have been considered ineligible methods of organizing human activity by the Courts (See 2019 Revised Patent Subject Matter Eligibility Guidance).

Claim 1 does recite additional limitations:  
A server
A processor
A memory

These additional elements, considered both individually and as an ordered combination, do no more than generally link the use of the abstract idea to a particular technological environment or field of use.  That is, given the generality with which the additional technological elements are recited, the limitations do not implement the abstract idea with, or use the abstract idea in conjunction with, a particular machine or manufacture that is integral to the claim.  Additionally, the claims do not reflect an improvement in the functioning of a computer, or an improvement to other technology or technical field, do not effect a transformation or reduction of a particular article to a different state or thing; and do not apply or use the abstract idea in some other meaningful way beyond generally linking the use of the abstract idea to a particular technological environment, such that the claim as a whole is more than a drafting effort designed to monopolize the abstract idea.  Accordingly, the Examiner concludes that the claim fails to integrate the abstract idea into a practical application, and is therefore “directed to” the abstract idea.
The remaining dependent claim limitations fail to integrate the abstract idea into a practical application as set forth below:
Claims 2 and 13: The claims recite further comprising collecting, at the server, additional data related to the one or more teeth of the pet, wherein the additional data results from the testing of another pet product; mapping, by the server, the additional data to another heatmap representation of the one or more teeth of the pet, wherein the another heatmap representation illustrates a statistical analysis of the data; comparing the heatmap representation of the one or more teeth of the pet related to the pet product and the another heatmap representation of the one or more teeth of the pet related to the another pet product; choosing the pet product or the another pet product based on the comparing of the heatmap representation and the another heatmap representation, which is an abstract idea of a mental process, (including an observation, evaluation, judgment, and opinion).  
Claims 3 and 14: The claims recite further comprising:  displaying the heatmap representation on a user interface of a terminal device, wherein the determining of the impact of the pet product on the one or more teeth of the pet is based on the displayed heatmap representation, which is an abstract idea of a mental process, (including an observation, evaluation, judgment, and opinion).  
Claims 4 and 15: The claims recite further comprising:  providing a user with one or more display options for the heatmap representation at the user interface of the terminal device; and changing, at the server, the heatmap representation based on the one or more display options selected by the user, which is an abstract idea of a mental process, (including an observation, evaluation, judgment, and opinion).  
Claim 5: The claim recites wherein the mapping comprises transforming the data related to the one or more teeth of the pet to the heatmap using at least one of a tooth identification or a tooth location, which is an abstract idea of a mental process, (including an observation, evaluation, judgment, and opinion).  
Claim 6: The claim recites wherein the tooth identification is based on at least one of a type of the pet product testing or a location at which the pet product testing occurs., which is an abstract idea of a mental process, (including an observation, evaluation, judgment, and opinion).  
Claims 7 and 16: The claims recite further comprising:  coloring, by the server, the heatmap representation based on the statistical analysis of the data for the one or more teeth of the pet., which is an abstract idea of a mental process, (including an observation, evaluation, judgment, and opinion).  
Claims 8 and 17: The claims recite wherein the coloring of the heatrnap representation is based on a breed or breed size of the pet used for the pet product testing, which is an abstract idea of a mental process, (including an observation, evaluation, judgment, and opinion).  
Claims 9 and 18: The claims recite wherein the data comprises at least one of percentage of plaque or calculus on the one or more teeth or prevalence of periodontal disease for the one or more teeth of the pet, which is an abstract idea of a mental process, (including an observation, evaluation, judgment, and opinion).  
Claims 10 and 19: The claims recite further comprising:  determining a number of the one or more teeth to include within the heatmap representation based on the pet product being tested., which is an abstract idea of a mental process, (including an observation, evaluation, judgment, and opinion).  
Claims 11 and 20: The claims recite further comprising:  starting, at the server, a timer for a duration of time; monitoring, at the server, changes to the data related to the one or more teeth over the duration of the timer, and mapping the changes onto the heatmap representation of the one or more teeth., which is an abstract idea of a mental process, (including an observation, evaluation, judgment, and opinion).  
Under step 2B of the Alice/Mayo framework, it must finally be considered whether the claim includes any additional element or combination of elements that provide an inventive concept (i.e., whether the additional element or elements are sufficient to amount to significantly more than the abstract idea).  Communicating information (i.e., receiving or transmitting data over a network) has been repeatedly considered well-understood, routine, and conventional activity by the Courts (See MPEP 2106.05(d)).  Applicant’s own Specification indicates the conventionality of the claimed devices (see at least paragraph [0092], “processor 8020 includes hardware for executing instructions, such as those making up a computer program. As an example, and not by way of limitation, to execute instructions, processor 8020 can retrieve (or fetch) the instructions from an internal register, an internal cache, memory 8040, or storage 8060; decode and execute them: and then write one or more results to an internal register, an internal cache, memory 8040, or storage 8060. In particular embodiments, processor 8020 can include one or more internal caches for data, instructions, or addresses. This disclosure contemplates processor 8020 including any suitable number of any suitable internal caches, where appropriate. As an example and not by way of limitation, processor 8020 can include one or more instruction caches, one or more data caches, and one or more translation lookaside buffers (TLBs}. Instructions in the instruction caches can be copies of instructions in memory 8040 or storage 8060, and the instruction caches can speed up retrieval of those instructions by processor 8020. Data in the data caches can be copies of data in memory 8040 or storage 8060 for instructions executing at processor 8020 to operate on; the results of previous instructions executed at processor 8020 for access by subsequent instructions executing at processor 8020 or for writing to memory 8040 or storage 8060; or other suitable data. The data caches can speed up read or write operations by processor 83020. The TLBs can speed up virtual-address translation for processor 8020. In particular embodiments, processor 8020 can 25 inchide one or more internal registers for data, instructions, or addresses. This disclosure contemplates processor 8020 including any suitable number of any suitable internal registers, where appropriate. Where appropriate, processor 8020 can include one or more arithmetic logic units (ALUs); be a multi-core processor, or include one or more processors 8020. Although this disclosure describes and illustrates a particular processor, this disclosure contemplates any suitable processor.”.  Accordingly, the Examiner asserts that the additional elements, considered both individually, and as an ordered combination, do not provide and inventive concept, and the claim is ineligible for patent.   
Independent claims 1 and 12 and Dependent claims 2-11 and 13-20 merely represent embellishments to the abstract idea and do not impart eligibility on the claimed invention.

Allowable Subject Matter
5.	Claims 1-20 would be allowed if amended to overcome the 35 U.S.C. 101 rejection of claims 1-20 above.
6.	The closest prior art of record fails to disclose the following:
	A method for pet product testing comprising:
	collecting, at a server, data related to one or more teeth of a pet, wherein the data results from the testing of the pet product;
	mapping, by the server, the data to a heatmap representation of the one or more teeth of the pet, wherein the heatmap representation illustrates a statistical analysis of the data; and
	determining based on the statistical analysis of the data illustrated in the heatmap representation an impact of the pet product on the one or more teeth of the pet.
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
A.	SYSTEM AND METHOD FOR OBTAINING AN OBJECTIVE DENTAL HEALTH ANALYSIS (US 20160220196 A1) teaches obtaining objective measurements related to a patient's dental condition and reporting a patient's dental health based on these objective measurements are described herein. One or more of implementations can be used to provide an objective standard by which a patient's dental health can be evaluated. In some implementations, one or more numerical scores can be generated for a patient, where each score describes a different aspect of the patient's dental health. In some cases, a single dental health score can be generated to represent the patient's overall dental health. In some cases, dentists can use these implementations to improve the consistency and impartiality of their medical opinions, and to communicate more efficiently and effectively with others (e.g., other dentists, administrators, and patients).
B.	Method for detecting e.g. eruption status, of target tooth of patient, involves determining tooth eruption indicators of target tooth using principal component analysis features, and outputting tooth eruption indicators (US 20180360567 A1) teaches involves gathering a three-dimensional (3D) model of a patient's dentition. A portion of the 3D model of the patient's dentition is identified corresponding to the target tooth, where the portion of the 3D model of the patient's dentition is associated with visual attributes of the target tooth. The 3D model of the target tooth is standardized. Principal component analysis (PCA) features of the portion of the 3D model of the patient's dentition are identified corresponding to the target tooth, where the PCA features are correlated with the visual attributes of the target tooth. Tooth eruption indicators of the target tooth are determined using the PCA features, where the tooth eruption indicators provide a basis to identify an eruption state of the target tooth. The tooth eruption indicators are output.
C.	METHOD FOR QUANTIFYING PLAQUE IN PET ANIMALS (US 20190142275 A1) teaches detecting and quantifying the plaque levels and/or lesions in companion animals, and the use of such information during trials of oral health products. The methods disclosed enable the trialling of companion animals for a shorter period of time, without the need for long and expensive trials on oral health products to be conducted. The methods described are conducted on conscious pet animals.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
A.	SYSTEM AND METHOD FOR OBTAINING AN OBJECTIVE DENTAL HEALTH ANALYSIS (US 20160220196 A1) teaches obtaining objective measurements related to a patient's dental condition and reporting a patient's dental health based on these objective measurements are described herein. One or more of implementations can be used to provide an objective standard by which a patient's dental health can be evaluated. In some implementations, one or more numerical scores can be generated for a patient, where each score describes a different aspect of the patient's dental health. In some cases, a single dental health score can be generated to represent the patient's overall dental health. In some cases, dentists can use these implementations to improve the consistency and impartiality of their medical opinions, and to communicate more efficiently and effectively with others (e.g., other dentists, administrators, and patients).
B.	Method for detecting e.g. eruption status, of target tooth of patient, involves determining tooth eruption indicators of target tooth using principal component analysis features, and outputting tooth eruption indicators (US 20180360567 A1) teaches involves gathering a three-dimensional (3D) model of a patient's dentition. A portion of the 3D model of the patient's dentition is identified corresponding to the target tooth, where the portion of the 3D model of the patient's dentition is associated with visual attributes of the target tooth. The 3D model of the target tooth is standardized. Principal component analysis (PCA) features of the portion of the 3D model of the patient's dentition are identified corresponding to the target tooth, where the PCA features are correlated with the visual attributes of the target tooth. Tooth eruption indicators of the target tooth are determined using the PCA features, where the tooth eruption indicators provide a basis to identify an eruption state of the target tooth. The tooth eruption indicators are output.
C.	METHOD FOR QUANTIFYING PLAQUE IN PET ANIMALS (US 20190142275 A1) teaches detecting and quantifying the plaque levels and/or lesions in companion animals, and the use of such information during trials of oral health products. The methods disclosed enable the trialling of companion animals for a shorter period of time, without the need for long and expensive trials on oral health products to be conducted. The methods described are conducted on conscious pet animals.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Amber A. Misiaszek whose telephone number is (571) 270-1362.  The examiner can normally be reached on M-Th 7:30-5, F 7:30-4, every other Friday Off. 

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Fonya Long can be reached on 571-270-5096.  The fax phone numbers for the organization where this application or proceeding is assigned are (571) 273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) computer-accessible medium. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR computer-accessible medium, see http://pair-direct.uspto.gov.  Should you have questions on access to the Private PAIR computer-accessible medium, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information computer-accessible medium, call 800-786-9199 (IN USA OR CANADA) or (571) 272-1000. 

/AMBER A MISIASZEK/Primary Examiner, Art Unit 3624